Citation Nr: 0907492	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the chest (Muscle Group (MG) XXI), 
previously described as residuals of a right chest through 
and through gunshot wound, with scarring, currently evaluated 
as 10 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
the July 1971 rating decision that failed to consider the 
appellant's entitlement to a separate 20 percent rating for 
gunshot wound residuals to the back (MG II) due to a through 
and through gunshot wound.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter is before the Board of Veterans' Appeals from a 
June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2008, the case was remanded to the RO for 
additional development. In that action, it was noted that in 
November 2005, the appellant claimed entitlement to a 
separate rating for gunshot wound scars and referred this 
issue to the RO for further development.  This matter has yet 
to be addressed by the RO.  Hence, it is again referred for 
their immediate consideration and adjudication.

The issue whether there was a clear and unmistakable error in 
a July 1971 rating decision that failed to consider the 
question of entitlement to a separate rating for residuals of 
a gunshot wound to MG II, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A moderately severe Muscle Group XXI injury due to a right 
chest gunshot wound is not objectively demonstrated.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to MG XXI have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, 
Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 and 
February 2008 correspondence of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
The October 2005 statement of the case specifically informed 
the veteran of the rating criteria which would provide a 
basis for increased ratings for the gunshot wound residuals 
to MG XXI.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.   The claim was most recently readjudicated in 
the August 2008 supplemental statement of the case.  February 
2008 correspondence provided adequate notice of how effective 
dates are assigned.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and provided an 
opportunity to present pertinent evidence in light of the 
notice provided. Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists. There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. Hence, 
the case is ready for adjudication.



Criteria

The Board is not concerned with service connection, as that 
has already been established. Rather, it is the level of 
disability that is of concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so prior examination reports and 
treatment records are considered. 38 C.F.R. § 4.1 (2008).  
Further, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet App 505 (2007). The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

The veteran's service-connected residuals of gunshot wound to 
the chest (MG XXI), has been assigned a 10 percent rating 
evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5321, which is used to rate disability of the thoracic muscle 
group, pertaining to the muscles of respiration.  Under this 
Code a 10 percent rating is warranted for moderate injury, 
while a moderately severe or severe injury warrants a 20 
percent rating.

The veteran contends that his symptoms are worse than 
contemplated by the current rating, and that a higher rating 
should be assigned.  Moreover, he contends that he is 
entitled to separate ratings for each afflicted muscle group, 
that is muscle groups II and XXI.  The MG II injury is the 
subject of the Remand below. 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through and through 
injury with muscle damage shall be evaluated as no less than 
a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.


Background

A December 2004 claim was filed on behalf of the veteran 
requesting increased rating for a chest gunshot wound.  The 
claim specifically addressed the rating of, "10% under 
diagnostic code 5321."  It was noted that the veteran had 
sustained a through and through gunshot wound with pleural 
cavity damage and scarring.  The Board notes that a separate 
rating has been assigned for the pleural cavity injury.  In 
addition a claim for a separate rating was made for the 
associated gunshot wound scars.  As noted above, that issue 
has been referred to the RO for appropriate consideration.

The veteran's service treatment records reveal that he 
sustained a gunshot wound to the right chest in December 
1965.  The site of entrance was through the fourth interspace 
anteriorly, and the exit wound was in the seventh interspace 
posteriorly.  He developed a hemopneumothorax requiring a 
blood transfusion and double tube intubation.  He was air 
evacuated from Vietnam, and ultimately to St. Albans Naval 
Hospital.  No further surgery was required.  An uneventful 
recovery was reported.  The wounds were described as well 
healed.  He was discharged from treatment and returned to 
full duty in March 1966.  The final diagnoses were right 
chest gunshot wound, and hemopneumothorax, resolved.  At 
separation, the gunshot wound was noted by history, but the 
clinical examination was normal.

At an April 2005 VA examination, the veteran noted no major 
residuals from the gunshot wound during the 1960s and 1970s.  
About a month prior to examination he noted dyspnea on 
exertion while remodeling a home bathroom, and he had felt 
some shortness of breath while lifting heavy objects and 
swinging a sledgehammer.  He also reported a stabbing type 
pain between the fourth and fifth ribs in the right 
hemithorax with deep inspiration but not with coughing.  

Physical examination revealed three gunshot wound and 
surgical treatment scars.  The first scar was the entrance 
wound scar.  It was two inches medial to the nipple between 
the third and fourth ribs in the right hemithorax and 
measured 1.5 cm wide by 1 cm high.  It was a nonadherent 
scar.  The second exit wound scar was located between the 
seventh and eighth ribs in the mid scapula line in the 
posterior hemithorax measuring 2.8 cm wide and 1 cm high.  It 
was depressed. and adherent to the skin and the deep tissue.  
The third scar was from the chest tube thoracotomy and was in 
the posterior axillary line between the seventh and eighth 
ribs. This scar was 2.5 cm wide by 1 cm high.  It was 
elevated but not adherent to the deep tissue.  All three 
scars were nontender on palpation.  There was no 
inflammation, edema, or keloid formation observed.  The color 
of the scars was the same as the surrounding skin.  The 
examiner noted that there was no evidence of any increased 
disability due to the right chest gunshot wound residuals 
with scarring.  There was no evidence that the veteran's 
complaints of shortness of breadth was due to the scarring 
seen on chest x-rays.  
  
At a June 2008 VA examination, the veteran denied any 
specific complaints except that going up a hill and doing 
heavy work, such as swinging a sledge hammer, made him 
slightly short of breath.  He denied current chest pain as 
well as any stabbing type chest pain between the fourth and 
fifth ribs in the right hemithorax. 

The examiner noted three scars from the gunshot wound and 
from surgical treatment.  The first scar was the entrance 
wound. It was two inches medial to the right nipple between 
the third and fourth ribs in the right hemithorax. It was 
irregular measuring 1.8 cm wide by 1 cm high.  It was 
adherent to the underlying tissue. Texture of the skin was 
irregular and atrophic.  It was stable with multiple 
elevations and depressions of the surface.  

The second scar was from the exit wound located between the 
seventh and eighth ribs in the midscapular line in the 
posterior hemithorax.  It measured 2.5 cm wide and 1 cm high.  
It was adherent to the underlying tissue. Texture of the skin 
was atrophic. It was deep, stable, with multiple elevations 
and depressions of the surface.  

The third scar was from the chest tube thoracotomy scar. It 
was in the posterior axillary line between the seventh and 
eighth ribs.   This scar was 2 cm wide by 1 cm high. It was 
adherent to the underlying tissue. Texture of the skin was 
regular atrophic. It was superficial, stable, with multiple 
elevations and depressions of the surface.  

None of the scars were tender on deep palpation.  There was 
no inflammation, edema, keloid formation, or induration 
underlying any scar.  There was no limitation of motion or 
functioning due to the scars.  

At the level of the right shoulder, the right shoulder joint 
was normal. Flexion and abduction was to 180 degrees; and 
internal and external rotation was to 90 degrees.  All motion 
without pain.  Repetition did not reduce range of motion to a 
significant degree.  There were no residual symptoms of 
muscle injury.  The examiner opined that the appellant had 
lost one percent of the right pectoralis major muscle, a half 
of one percent of the right latissimus dorsi muscle, and a 
half of one percent of the intercostal muscles of the right 
rib cage, between seventh and eight ribs.  There were no 
injuries to bony structures, nerves or vascular structures.  
There was no muscle pain, muscle hernias, or muscle tumors.  
There were no adhesions, tendon damage, bone or joint damage.  
Muscle strength was judged to be essentially normal, with no 
significant impairment of muscle function. There was no 
limitation due to pain, easy fatigability or weakness; and no 
spontaneous muscle contractions felt.  The muscle groups 
could move the right shoulder joint through useful range of 
motion, without limitation by pain or fatigability, no joint 
function was affected.

Analysis

By rating action in July 1971, the veteran was originally 
assigned a 10 percent rating for residuals of, "a thru (sic) 
and thru (sic) gunshot wound of the right chest with 
scarring," under Diagnostic Code 5321, which governs 
injuries to Muscle Group XXI.  The RO noted that the site of 
entrance was the fourth interspace anteriorly and the exit 
was the seventh interspace posteriorly.  The RO noted that a 
VA examination found well healed and nontender scars of the 
right pectoral area and the lateral area at the seventh and 
eighth ribs. 

While a rating higher than 10 percent is available under 
Diagnostic Code 5321, such a rating is not appropriate in the 
veteran's case.  To warrant a 20 percent rating, the muscle 
injury to MG XXI would need to be severe or moderately 
severe.  In the June 2008 VA muscles examination the examiner 
noted the veteran's gunshot wound scars were asymptomatic.  
The veteran had no impairment in his ability to fulfill the 
requirements of his job.  He had no muscle loss or 
significant impairment in his capacity to fulfill the 
requirements of his several jobs.

The Board has considered the veteran's statements, and those 
of his representative, essentially evidencing their belief 
that the service-connected gunshot wound residuals are more 
severe than shown by examination.  However, as laypersons, 
their opinions are outweighed by the opinions provided by 
medical professionals.  That is, the Board places significant 
weight on the conclusions of the April 2005 and June 2008 VA 
examiners and on the other medical evidence of record.  Such 
evidence demonstrates that the veteran's residuals of a 
muscle injury to MG XXI are no more than moderate.  For this 
reason, an evaluation in excess of the currently assigned 10 
percent rating is not warranted under Diagnostic Code 5321. 

Hence, a schedular evaluation higher than 10 percent for the 
veteran's gunshot wound residuals of the right chest Muscle 
Group XXI, is not in order.  

The Board has considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  By regulation, 
extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2008).  

The record does not reflect that the veteran has required 
frequent hospitalizations for his gunshot wound residuals to 
MG XXI.  In addition, the record does not reflect that the 
manifestations of disability are in excess of those 
contemplated by the schedular criteria.  In sum, the record, 
when considered as a whole, does not indicate that the 
average industrial impairment from this disorder would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, his claim is denied.


ORDER

An increased rating for residuals of a gunshot wound to MG 
XXI is denied.


REMAND

In the veteran's November 2005 VA Form 9, Appeal to the 
Board, and in a September 2008 statement, the representative 
noted that since the veteran's gunshot wound was a through 
and through gunshot wound it involved two muscle groups with 
entrance and exit wounds.  In addition in the VA Form 9, he 
noted that the gunshot wound scarring noted should be 
separately rated under diagnostic code 7804.  As noted 
previously a separate claim for entitlement to gunshot wound 
scars was referred to the RO in the February 2008 Board 
remand.

In a September 2008 statement the representative noted that 
in the June 2008 VA examination, slight damage was noted to 
muscle group II as well as MG XXI.  He further noted that 
according to 38 C.F.R. § 4.56 the veteran was entitled to a 
higher rating for his gunshot wound, since he had moderate 
injuries to both MG II and XXI warranting a 20 and 10 percent 
ratings respectively.  These statements raise raises the 
issue of CUE in the initial rating decision of July 1971.  

The law mandates specific procedural stages in the VA claims 
adjudication process, including those which provide for 
review of a claim before the Board.  Specifically, an appeal 
is initiated subsequent to the issuance of a rating decision, 
and only after the filing of a notice of disagreement within 
the time specified by law.  See 38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Additionally, 38 C.F.R. § 19.31 (2008) directs that an 
supplemental statement of the case should not be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case.  
The Federal Circuit has found that a supplemental statement 
of the case, even when raising new issues, is an updated 
statement of the Agency's position and is not an initial 
determination. Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  

The evidence reveals no initial adjudication of the claim as 
to whether there was a clear and unmistakable error in the 
July 1971 RO decision that failed to consider entitlement to 
service connection for a gunshot wound to MG II.  Therefore, 
the RO must adjudicate that claim.    

Accordingly, the case is REMANDED for the following action:

The RO/AMC must adjudicate whether there 
was a clear and unmistakable error in a 
July 1971 RO decision that failed to 
consider and grant entitlement to service 
connection for a gunshot wound to MG II 
due to a through and through gunshot 
wound.  This adjudication may not be in 
the form of a supplemental statement of 
the case.  The RO/AMC should notify the 
veteran and his representative of the 
decision.  If the claim is denied and the 
veteran files a timely notice of 
disagreement, the RO must issue an 
appropriate statement of the case and 
notify the veteran and his representative 
that the matter will be before the Board 
only if a timely substantive appeal is 
submitted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


